Citation Nr: 1241141	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

The medical evidence record shows that the Veteran has a current diagnosis of hepatitis C.  The Veteran claims in-service exposure to hepatitis C through medical treatment he received in Vietnam following an injury.  He reported that he was told he had "non-A/non-B" hepatitis while hospitalized at Valley Forge General Hospital.  The Veteran's service records show that he served as a Pathfinder in Vietnam and was awarded the Combat Infantry Badge.  The circumstances of such service are consistent with being injured in the field and being exposed to blood and blood products.  In addition, recent VA medical records include diagnoses of shrapnel injuries.  The Veteran's service treatment records note that the Veteran experienced venereal disease at least once during active service, indicating that he may have engaged in high-risk sexual activity.  See May 1969 hospital report.  There is no medical evidence of record that addresses the etiology of the Veteran's currently diagnosed hepatitis C.

The Veteran is competent to state that he was told he had "non-A/non-B" hepatitis while hospitalized at Valley Forge General Hospital.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  However, the Veteran's service treatment records include records from the Veteran's hospitalization at Valley Forge General Hospital, and those records do not contain any diagnosis or commentary regarding the existence of any type of hepatitis.  Accordingly, the Veteran's statements alone are not sufficient to demonstrate that he incurred hepatitis C during military service.

The Veteran has never been provided with a medical examination to determine the etiology of his currently diagnosed hepatitis C.  Therefore, the claim must be remanded so that the Veteran can be provided with a medical examination to determine the existence and etiology of his hepatitis C.  38 C.F.R. § 3.159(c)(4) (2012).

Finally, in a September 2010 hearing before the Board, the Veteran stated that he had received treatment for hepatitis C from a private physician.  The Veteran stated that he would make an attempt to obtain any records that existed from that physician.  No such evidence has been associated with the Veteran's claims file and there is no other evidence of record which indicates whether these records still exist.  Accordingly, while the claim is on remand, an attempt should be made to obtain any additional relevant medical evidence that exists but is not already associated with the claims file.  38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hepatitis.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent private treatment records identified by him which have not been previously secured.  The Veteran may also submit the records himself.  

If, after making reasonable efforts to obtain named non-Federal records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after April 2010 and any VA treatment records identified by the Veteran in response to the above action.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA medical examination.  The examiner must review the claims file and must indicate that review in the report.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hepatitis, including hepatitis C, began in or is related to the Veteran's active duty service.  The examiner must list and discuss all of the Veteran's documented and claimed risk factors.  If the Veteran's hepatitis C is attributable to factors unrelated to his military service, the examiner should specifically so state.  The examiner must provide a complete rationale for all opinions.

4. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


